Exhibit 10.31
BOB EVANS FARMS, INC.
1998 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 



--------------------------------------------------------------------------------



 



BOB EVANS FARMS, INC.
1998 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
INTRODUCTION The purpose of this Supplemental Executive Retirement Plan (the
“Plan”) is to provide a further means whereby Bob Evans Farms, Inc., a Delaware
Corporation (the “Company”) may afford financial security to a select group of
Participants of the Company, who render valuable services to the Company,
constituting an important contribution toward its continued growth and success,
by providing for additional future compensation so that such Participants may be
retained and their productive efforts encouraged, all as provided herein. The
Plan is intended to be an unfunded plan for purposes of providing supplemental
retirement benefits to a select group of management or highly compensated
employees as such group is described under Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA. The Plan is not intended to be a plan described in Section
401(a) of the Code.
The Plan is intended to supersede the Bob Evans Farms, Inc. Supplemental
Executive Retirement Plan previously adopted by the Company on April 17, 1992.
ARTICLE I DEFINITIONS
1.3 DEFINITIONS. Wherever used in the Plan, the following words and phrases
shall have the meaning set forth below unless the context plainly requires a
different meaning.
(a) “ADMINISTRATOR” means the Committee or the persons appointed by the
Committee to administer the Plan.
(b) “ACCOUNT” means an account established under the Plan for each Participant
for purposes of tracking the accumulated value of Company Contributions.
(c) “AFFILIATE” means a member of a controlled group of corporations, within the
meaning of section 414(b) of the Code, which includes the Company; a trade or
business (whether or not incorporated) which is in common control with the
Company as determined in accordance with section 414(c) of the Code; or any
organization which is a member of an affiliated service group, within the
meaning of section 414(m) of the Code, which includes the Company, and any other
organization required to be aggregated with the Company pursuant to section
414(o) of the Code and which adopts this Plan with the consent of the Company.
(d) “BOARD” means the Board of Directors of the Company.
(e) “CODE” means the Internal Revenue Code of 1986, as amended. Any reference to
a particular Code section shall include any provision which modifies, replaces
or supersedes it.
(f) “COMMITTEE” means the Compensation Committee of the Board or any other such
Committee that may be appointed by the Board from time to time.

 



--------------------------------------------------------------------------------



 



(g) “COMMON SHARES” means the shares of common stock of the Company, par value
$0.01 per share, or any security of the Company issued in substitution, exchange
or in lieu thereof.
(h) “COMPENSATION” means the amount of a Participant’s compensation as defined
in Section 415(c)(3) of the Code, including any salary reduction contributions
which are excluded from gross income under Sections 125 and 402(a)(8) of the
Code, but excluding any long-term incentive awards (e.g., performance share
awards, restricted stock, or stock appreciation rights), grants of any
nonqualified stock options or the exercise of a Code Section 83(b) election by a
Participant.
(i) “COMPANY” means Bob Evans Farms, Inc., a corporation organized under the
laws of the state of Delaware, and any successor thereto.
(j) “COMPANY CONTRIBUTION” means an amount credited to a Participant’s Account
under the terms of the Plan.
(k) “EARLY RETIREMENT DATE” means retirement from employment with the Company
and all Affiliates after attaining age 55 and completion of ten (10) Years of
Service.
(l) “EFFECTIVE DATE” means May 1, 1998.
(m) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. Any reference to a particular section of ERISA shall include any
provision which modifies, replaces or supersedes it.
(n) “NORMAL RETIREMENT DATE” means the date a Participant attains age 62.
(o) “PARTICIPANT” means an employee who satisfies the requirements of
Article II.
(p) “PLAN” means the plan to provide Company Contributions as set forth herein
and as amended from time to time, which shall be known as Bob Evans Farms, Inc.
1998 Supplemental Executive Retirement Plan.
(q) “PLAN YEAR” means the 52/53 week year ending on the last Friday in April of
each year.
(r) “TERMINATION FOR CAUSE” means the termination of a Participant’s employment
according to the Company’s customary procedures, due to any act of fraud or
intentional misrepresentation or embezzlement, misappropriation or conversion of
assets or opportunities of the Company or any Affiliate, the conviction of a
felony or intentional and repeated violations of the written policies or
procedures of the Company or any Affiliate.
(s) “TOTAL AND PERMANENT DISABILITY” means a mental or physical condition which,
according to the Company’s customary procedures, renders a Participant unable or
incompetent to carry out the job responsibilities which such Participant held or
the tasks to which

 



--------------------------------------------------------------------------------



 



such Participant was assigned at the time the disability was incurred, and which
is expected to be permanent or for an indefinite duration exceeding one year.
(t) “VALUATION DATE” means the date as of which the Participant’s Company
Contribution shall be determined and shall mean the last day of the Plan Year or
any other date established by the Committee.
(u) “YEARS OF SERVICE” means the full and partial years (in increments of
one-twelfth (1/12th) years) of active employment with the Company during which
substantial services were rendered as an employee, commencing on the date the
Participant was first employed by the Company and ending on the earlier of the
Participant’s termination of employment, Normal Retirement Date or the Plan Year
ending in 2002; however, in no event beyond the 65th anniversary of the
Participant’s date of birth. At the discretion of the Board, Participants may be
granted additional Years of Service for purposes of determining benefits under
the Plan.
1.4 USAGE. Except as otherwise indicated by the context, any masculine
terminology used herein shall also include the feminine and vice versa and the
definition of any term herein in the singular shall also include the plural and
vice versa.
ARTICLE II ELIGIBILITY AND PARTICIPATION
2.01 ELIGIBILITY. The Committee shall, from time to time, in its discretion,
designate certain key employees as Participants for the purpose of eligibility
to participate in the Plan. Such Participants shall be designated in Appendix A,
as the same may be amended from time to time. Notwithstanding the foregoing, a
Participant shall be eligible to participate in the Plan only to the extent, and
for the period that, he is a member of a select group of management or highly
compensated employees as defined under Sections 201(2), 301(a)(3) and 401(a)(1)
of ERISA.
2.02 PARTICIPATION. An individual who is eligible to participate in the Plan
pursuant to Section 2.01 shall become a Participant at such time and for such
period as determined by the Committee.
ARTICLE III PLAN CONTRIBUTIONS
3.01 COMPANY CONTRIBUTION. The Company shall make a Company Contribution to a
Participant’s Account, as determined in Appendix B, for each Participant who was
employed by the Company on the last day of the Plan Year. The Company may also
make a “final” Company Contribution reflecting the portion of the year worked in
the year the Participant retires if he is then vested in his Account pursuant to
Section 3.04.
3.02 STOCK OPTIONS. The Committee, in its discretion, may authorize a
Participant to elect to receive his Company Contribution in the form of
non-qualified stock options (“stock options”) granted pursuant to the Bob Evans
Farms, Inc. 1998 Stock Option and Incentive Plan or any other plan designated by
the Committee. A Participant shall make his

 



--------------------------------------------------------------------------------



 



election, if any, under this Section 3.02, according to practices and procedures
established by the Committee, but in no event later than 60 days prior to the
allocation of the Company Contribution. To the extent a Participant makes an
election to receive stock options under this Section 3.02, such award shall bein
lieu of the Company Contribution otherwise due for the Plan Year.
3.03 ACCOUNTS. The Administrator shall establish and maintain, pursuant to the
terms of the Plan, an Account for each Participant consisting of amounts
credited to such Account pursuant Sections 3.01 and 3.06. All amounts which are
credited to the Account shall be credited solely for the purposes of accounting
and computation, and shall remain assets of the Company subject to the claims of
the Company’s general creditors. The balance of a Participant’s Account
represents his entire benefit under this Plan.
3.04 VESTING. (a) Except as provided below, a Participant who is in the active
employ of the Company or an Affiliate shall have a vested right to his Account
upon the occurrence of any of the following: (i) the attainment of his Early
Retirement Date; (ii) the attainment of his Normal Retirement Date; (i) the
occurrence of a Change in Control as defined in Section 5.01;(ii) his death
prior to actual retirement; or (iii) his Total and Permanent Disability prior to
actual retirement.
(a) Notwithstanding the preceding paragraph, a Participant’s Account shall be
forfeited, and no benefits shall be payable hereunder with respect to him or his
beneficiaries, in the event of: (i) his Termination for Cause; or (ii) his
termination of employment with the Company prior to satisfying the requirements
for vesting as set forth in paragraph (a) above.
3.05 TIME AND FORM OF PAYMENT. A Participant who retires under this Plan on or
after his Early Retirement Date or Normal Retirement Date shall then be entitled
to, and shall receive, an installment distribution of his Account. The first
payment shall be made within 60 days of the Participant’s termination of
employment in an amount equal to 1/10th of the balance of his Account. Within
60 days of the Plan Year end following the date of the first payment, the second
payment shall be due. The amount of the second payment shall be equal to 1/9th
of the balance of the Account on that Plan Year end. Successive distributions
shall be due within 60 days of each following Plan Year end such that the total
Account shall be distributed in ten substantially equal payments. This
installment distribution shall be the manner in which an Account shall be
distributed (the default distribution), unless elected otherwise by the
Participant as described below.
A Participant may elect either of the following alternative distributions in
lieu of the default distribution:
(i) A lump sum distribution, to be made within 60 days of his termination of
employment, in an amount equal to the balance of his Account.
(ii) A ten year installment distribution, calculated in the same manner as the
default distribution, commencing on the Plan Year end following the
Participant’s 65th birthday.

 



--------------------------------------------------------------------------------



 



A Participant may make such election according to procedures established by the
Committee. Nevertheless, the default distribution shall apply unless a valid
alternative election is in effect, and an alternative election must be requested
more than one year prior to the Participant’s termination of employment in order
to be considered valid.
3.06 INTEREST. At the end of each Plan Year, a Participant’s Account shall be
credited with interest in the amount specified pursuant to procedures
established by the Committee. In determining the amount of interest to credit,
the Committee shall refer to the investment yield on funds held in a grantor
trust, and shall credit (or debit as appropriate) each Participant’s Account
with interest solely according to the investment performance of such trust. The
Committee may change the grantor trust from which the investment yield is
tracked from time to time, though any such change will only apply to interest
credits for Plan Years which commence after the Committee’s authorization of the
change. A Participant’s Account will continue to be credited with interest until
the Account is fully distributed to the Participant.
ARTICLE IV DEATH AND DISABILITY PROVISIONS
4.01 DISTRIBUTION OF ACCOUNT ON A PARTICIPANT’S DEATH PRIOR TO RETIREMENT. If a
Participant dies while employed by the Company or an Affiliate prior to
termination of employment, or following his termination of employment and prior
to the distribution of his Account, his designated Beneficiary at the date of
death shall be entitled to receive the balance of his Account. If the
Participant were vested at the time of death, such distribution(s) shall be made
to the Beneficiary as if the Participant had retired instead of having died. If
the Participant were not vested at the time of death, a lump sum distribution
shall be made within 60 days of the Participant’s death, in an amount equal to
the balance of the Participant’s Account. If a Participant dies after
termination of employment, the form of distribution in effect under Section 3.05
shall be retained.
4.02 DISTRIBUTION OF ACCOUNT ON A PARTICIPANT’S TOTAL AND PERMANENT DISABILITY.
If a Participant incurs a Total and Permanent Disability prior to his
termination of employment with the Company or an Affiliate, he shall be entitled
to receive the balance of his Account. If the Participant were vested at the
time of a Total and Permanent Disability, such distribution(s) shall be made as
if the Participant had retired instead of having incurred a Total and Permanent
Disability. If the Participant were not vested at the time of a Total and
Permanent Disability, a lump sum distribution shall be made within 60 days of
the Committee’s determination of Participant’s Total and Permanent Disability,
in an amount equal to the balance of the Participant’s Account. If a Participant
incurs a Total and Permanent Disability after termination of employment, the
form of distribution in effect under Section 3.05 shall be retained.
4.03 DESIGNATION OF BENEFICIARY. A Participant may, by written instruction
delivered to the Administrator during the Participant’s lifetime, designate one
or more primary and contingent beneficiaries to receive the balance of the
Participant’s Account that may be payable hereunder following the Participant’s
death, and may designate the proportions in which such beneficiaries are to
receive such payments. A Participant may change such designations from time to
time, and the last written designation filed with the Administrator prior to the

 



--------------------------------------------------------------------------------



 



Participant’s death shall control. If a Participant fails to specifically
designate a beneficiary, or if no designated beneficiary survives the
Participant, payment shall be made by the Administrator in the following order
of priority: (a) to the Participant’s surviving spouse; or if none, (b) to the
Participant’s children, per stirpes; or if none; (c) to the Participant’s
estate.
ARTICLE V CHANGE IN CONTROL
5.01 CHANGE IN CONTROL. A “Change in Control” shall be deemed to occur on the
earliest of the following dates:
(a) the date any entity or person (including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) shall have become the beneficial owner of, or shall have
obtained voting control over, twenty percent (20%) or more of the outstanding
Common Shares;
(b) the date the stockholders of the Company approve a definitive agreement
(i) to merge or consolidate the Company with or into another corporation, in
which the Company is not the continuing or surviving corporation or pursuant to
which any Common Shares would be converted into cash, securities or other
property of another corporation, other than a merger of the Company in which
holders of Common Shares immediately prior to the merger have the same
proportionate ownership of shares of the surviving corporation immediately after
the merger as immediately before, or (ii) to sell or otherwise dispose of
substantially all the assets of the Company; or
(c) the date there shall have been a change in a majority of the Board within a
twelve (12) month period; provided, however, that any new director whose
nomination for election by the Company’s stockholders was approved, or who was
appointed or elected to the Board by, the vote of two-thirds of the directors
then still in office who were in office at the beginning of the twelve
(12) month period shall not be counted in determining whether there has been
such a change in a majority of the Board.
5.02 VESTING UPON CHANGE IN CONTROL. Each Participant shall become fully vested
in his Account upon the occurrence of a Change in Control as defined in
Section 5.01.
5.03 FUTURE SERVICE CONTRIBUTION UPON CHANGE IN CONTROL. Upon the occurrence of
a Change in Control, a Participant shall have a special Company Contribution
made to his Account as of the date of the Change in Control. The amount of his
special Company Contribution shall be determined based upon the procedures
established in Appendix B.
ARTICLE VI ADMINISTRATION
6.01 ADMINISTRATION. The Administrator shall be responsible for the general
administration of the Plan and shall perform all administrative functions and
shall interpret, construe and apply the Plan provisions in accordance with its
terms. The Administrator may

 



--------------------------------------------------------------------------------



 



establish, adopt or revise rules and regulations as it deems necessary or
advisable for the administration of the Plan. The Administrator may consult with
and rely upon the advice of such counsel, actuaries and advisors as it shall see
fit.
6.02 DUTIES. The Administrator shall have the following rights, powers, and
duties:
(a) The decision of the Administrator in matters within its jurisdiction shall
be final, binding and conclusive upon the Company and upon any other person
affected by such decision subject to the claims procedure hereinafter set forth.
(b) The Administrator shall have the duty and authority to interpret and
construe the Plan provisions, to determine eligibility for benefits and the
appropriate amount of any benefits, to decide any question which may arise
regarding the rights of employees, Participants, and beneficiaries, and the
amounts of their respective interests, to adopt such rules and to exercise such
powers as the Administrator may deem necessary for the administration of the
Plan, and to exercise any other rights, powers or privileges granted to the
Administrator by the terms of the Plan.
(c) The Administrator shall maintain reasonable records of its decisions. Its
records shall contain all relevant data pertaining to the Participant and his
rights and duties under the Plan. The Administrator shall have the duty to
maintain Account records of all Participants.
(d) The Administrator shall cause the principal provisions of the Plan to be
communicated to the Participants, and a copy of the Plan and other documents
shall be available at the principal office of the Company for inspection by the
Participants at reasonable times determined by the Administrator.
(e) The Administrator shall periodically report to the Board with respect to the
status of the Plan.
6.03 FEES. No fee or compensation shall be paid to any person for services as
the Administrator.
ARTICLE VII CLAIMS REVIEW PROCEDURE
7.01 GENERAL. Any claim for Plan benefits shall be filed by the Participant or
beneficiary on the form prescribed for such purpose with the Administrator.
7.02 DENIALS. If a Company Contribution or any other claim under the Plan is
wholly or partially denied, notice of the decision shall be furnished to the
Participant or beneficiary (claimant) as the case may be by the Administrator
within a reasonable period of time after such decision is reached.

 



--------------------------------------------------------------------------------



 



7.03 NOTICE. Any claimant who is denied a claim for benefits shall be furnished
written notice setting forth:
(a) the specific reason or reasons for the denial;
(b) specific reference to the pertinent provision of the Plan upon which the
denial is based;
(c) a description of any additional material or information necessary for the
claimant to perfect the claim; and
(d) an explanation of the claim review procedure under the Plan.
7.04 APPEALS PROCEDURE. In order that a claimant may appeal a denial of a claim,
the claimant or the claimant’s duly authorized representative may:
(a) request a review by written application to the Administrator, or its
designee, no later than 60 days after receipt by the claimant of written
notification of denial of a claim;
(b) review pertinent documents; and
(c) submit issues and comments in writing.
7.05 REVIEW. A decision on review of a denied claim shall be made not later than
60 days after receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered within a reasonable period of time, but not later than 120 days after
receipt of a request for review. The decision on review shall be in writing and
shall include the specific reason(s) for the decision and the specific
reference(s) to the pertinent provisions of the Plan on which the decision is
based.
ARTICLE VIII GENERAL
8.01 PLAN AMENDMENT OR TERMINATION. The Company reserves the right to amend or
terminate the Plan in any manner that it deems advisable, by a resolution of the
Board. Notwithstanding the preceding sentence, no amendment or termination of
the Plan shall reduce the benefit of any Participant determined as of the day
immediately preceding the effective date of such amendment or termination.
8.02 NO EMPLOYMENT RIGHTS. Nothing herein shall constitute a contract of
continuing employment or in any manner obligate the Company to continue the
service of a Participant, or obligate a Participant to continue in the service
of the Company, and nothing herein shall be construed as fixing or regulating
the compensation paid to any Participant.
8.03 NONASSIGNABILITY. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer,

 



--------------------------------------------------------------------------------



 



hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are,
expressly declared to be unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.
8.04 SEVERABILITY. If any provision of the Plan shall be held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
provisions of the Plan, but the Plan shall be construed and enforced as if such
illegal or invalid provision had never been included herein.
8.05 NOTIFICATION OF ADDRESSES. Each Participant and each beneficiary shall file
with the Administrator, from time to time, in writing, the post office address
of the Participant, the post office address of each beneficiary, and each change
of post office address. Any communication, statement or notice addressed to the
last post office address filed with the Administrator (or if no address was
filed, then to the last post office address of the Participant or beneficiary as
shown on the Company’s records) shall be binding on the Participant and each
beneficiary for all purposes of the Plan and neither the Administrator nor the
Company shall be obligated to search for or ascertain the whereabouts of any
Participant or beneficiary.
8.06 APPLICABLE LAW. This Plan shall be governed and construed in accordance
with the laws of the State of Ohio, except to the extent that such state laws
may be preempted by federal law.
ARTICLE IX FUNDING
9.01 UNFUNDED PLAN. The Plan, at all times, shall be entirely unfunded and shall
constitute merely the unsecured promise of the Company to make payments as
provided for herein.
9.02 NO CLAIM AGAINST THE COMPANY. Neither a Participant nor any other person
shall acquire by reason of the Plan any right in or title to any assets, funds
or property of the Company whatsoever including, without limiting the generality
of the foregoing, any specific funds or assets which the Company, in its sole
discretion, may set aside in anticipation of a liability hereunder. Any trust
which is created in connection with this Plan or any agreement shall provide
that the assets of the trust are subject to the claims of the Company’s general
creditors. A Participant shall have only a contractual right to the amounts, if
any, payable hereunder unsecured by any asset of the Company.

 